           Case 2:20-cv-04709-GJP Document 16 Filed 04/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VENIAMIN VULPE,
                       Plaintiffs,

       v.                                                CIVIL ACTION
                                                         NO. 20-4709
 SOUTHEASTERN PENNSYLVANIA
 TRANSPORTATION AUTHORITY,
                Defendant.


                                        ORDER

      AND NOW, this 13th day of April, 2021, upon consideration of Defendant

Southeastern Pennsylvania Transportation Authority’s Motion to Dismiss (ECF 5),

Plaintiff Veniamin Vulpe’s Response (ECF 10), Defendant’s Reply (ECF 11) and

Plaintiff’s Sur-Reply (ECF 14), and consistent with the accompanying Memorandum of

Law it is ORDERED that Defendant’s Motion is GRANTED as follows:

      1.       Count II of Vulpe’s Complaint, his Section 1983 claim, is DISMISSED
               with prejudice; and

      2.       Count I, Vulpe’s negligence claim, is REMANDED forthwith to the Court
               of Common Pleas of Philadelphia County for further proceedings.

      The Clerk of Court shall take all necessary actions to effect the remand and

thereafter shall mark this case as closed.

                                               BY THE COURT:


                                                /s/ Gerald J. Pappert
                                               __________________________
                                               GERALD J. PAPPERT, J.
